Citation Nr: 1541139	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether the reduction of the disability evaluation from 30 percent to 10 percent, effective from September 1, 2015, for degenerative joint disease of the right acromioclavicular joint was proper.

3.  Whether the reduction of the disability evaluation from 40 percent to 20 percent, effective from September 1, 2015, for degenerative joint disease and disc disease of the lumbar spine was proper.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

A videoconference hearing was held at the RO before the undersigned Veterans Law Judge in May 2015.  The record was held open for 30 days after the hearing in order to provide the Veteran with an opportunity to submit additional evidence.  In June 2015, the Veteran submitted additional medical records accompanied by a waiver of initial RO consideration.  

The Board notes that, in a June 2015 rating decision, the RO decreased the evaluations assigned for the Veteran's service-connected degenerative joint disease of the right acromiclavicular joint and degenerative joint disease and disc disease of the lumbar spine, effective from September 1, 2015.  It appears that the Veteran has appealed the decrease and that the RO is actively processing the issues.  Accordingly, the Board will not remand these appeals for issuances of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA file has additional VA treatment records that were reviewed by the RO prior to the issuance of the April 2014 supplemental statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  The Board notes that, since the issuance of the April 2014 supplemental statement of the case, additional VA treatment records and a September 2015 VA examination report have been associated with the claims file.  Although the RO has not had the opportunity to review the records, as the Board is grating the claim decided herein, there is no prejudice to the Veteran for the Board to decide the claim.  

The issues regarding the propriety of the rating reductions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU.

The Veteran's service-connected disabilities are as follows: severe urinary stress incontinence, currently assigned a 60 percent evaluation; degenerative joint disease of the cervical spine, currently assigned a 20 percent evaluation; degenerative joint disease and disc disease of the lumbar spine, assigned a 40 percent evaluation prior to September 1, 2015, and a 20 percent evaluation effective from September 1, 2015; degenerative joint disease of the left ankle, currently assigned a 10 percent evaluation; residuals of hammertoes with degenerative joint disease of the first metatarsal phalangeal joint of the right foot, currently assigned a 10 percent evaluation; residuals, status post hammertoe surgery with degenerative joint disease of the first metatarsal phalangeal joint of the left foot, currently assigned a 10 percent evaluation; degenerative joint disease of the right acromioclavicular joint, assigned a 30 percent evaluation prior to September 1, 2015, and a 10 percent evaluation effective from September 1, 2015; and a calcaneal spur of the right foot, varicose veins of the left lower extremity, varicose veins of the right lower extremity, status post laparoscopic cholecystectomy, and residual scars, status post ganglionectomy of the left wrist, all currently assigned noncompensable evaluations.  Her combined evaluation is 90 percent from May 1, 2006, to August 31, 2015, and 80 percent effective from September 1, 2015.  Thus, the Veteran meets the schedular criteria for TDIU.  

There is conflicting evidence with respect to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

As to the favorable evidence, at a June 2006 VA examination, the examiner noted that the Veteran served in the Air Force doing aircraft maintenance and was forced into retirement due to her disabilities.  The examiner also remarked that the Veteran was currently unemployed due to her disabilities.  In particular, the examiner stated that she was currently unemployed because her low back impacts her ability to maintain employment and indicated that she was unable to work due to the her pain symptoms associated with her cervical spine disorder.    

At the May 2012 VA examination, the examiner remarked that the Veteran's current service connected disabilities rendered her unable to secure and maintain substantially gainful employment.  In so doing, the examiner stated that the Veteran reported that she was unable to stand for longer than 10 minutes or sit for longer than 15 minutes without changing positions or resting.  The Veteran also reported that she was unable to lift more than 5 pounds without exacerbating her back and that her pain was so severe that she required multiple doses of narcotic pain relievers daily.  The examiner explained that the use of the medication precluded driving or operating heavy machinery and often reduced her ability to concentrate or problem solve.  The examiner further stated that her urinary incontinence required the use of an absorbent pad that needed to be changed up to 6 times per day, which would be difficult to accomplish away from home.  

Additionally, the Veteran's physician submitted a statement in May 2013 and reported that the Veteran's low back disorder had waxed and waned and that her pain had been uncontrolled for the past four to five months.  The physician further stated that the Veteran's ability to perform any activities had worsened despite consultations with multiple pain specialists.  The physician determined that the Veteran was unable to do any prolonged standing, sitting, or lifting and that her ability to concentrate and her judgement could be impaired as a result of her required medication.  

The Board has also considered the Veteran's lay statements and the multiple buddy statements that indicate that the Veteran experienced significant back pain that hindered her ability to sit or stand for prolonged periods of time.  See, May 2013 buddy statements; May 2013 lay statement; May 2015 Brd. Hrg. Tr.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  Although the May 2012 VA examiner and the May 2013 private physician did not review the claims file, the physicians based their opinions on what appears to be an accurate medical history as provided by the Veteran and a physical examination of the Veteran.  The lack of review of the claims file does not in and of itself render an opinion inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301 ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (noting that reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion formed on the basis of the veteran's reported medical history cannot be rejected without the Board first finding that the veteran's allegations are not credible).  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.  See, Layno v. Brown, 6 Vet. App. 465 (1994); see also, Caluza v. Brown, 7 Vet. App. 498, 511 (1995), affirmed, 78 F.3d 604 (Fed. Cir. 1996).  

With respect to the evidence weighing against the claim, the February 2013 VA examiner determined that the Veteran's service-connected disabilities did not preclude the Veteran from obtaining or retaining substantially gainful sedentary employment.  The examiner provided a detailed definition of sedentary employment that essentially provided that standing and walking should total no more than 2 hours per 8 hour work day, while sitting would total about 6 hours per 8 hour work day; however, the examiner also stated that the low back disorder impacted the Veteran's ability to work and that the Veteran was unable to work in occupations that required heavy lifting, frequent bending, prolonged sitting, or prolonged standing.  The Board finds this opinion to be of limited probative value because it is internally inconsistent.  In particular, the examiner stated that, as a result of the Veteran's low back disorder, she was unable to engage in an occupation that required prolonged sitting or prolonged standing, but then also determined that she could engage in sedentary employment, i.e. a job that required prolonged sitting.  

The September 2015 VA examiner also stated that the Veteran could engage in sedentary employment.  In so doing, the examiner stated that the low back disorder impacted her ability to perform physical labor such as running, walking, standing, bending, stooping, lifting, squatting, keeling, pushing and pulling, but found that it did not impact her ability to perform all aspects of sedentary work, such as typing/computer work, filing, answering the phone, and greeting customers.  The Board finds that this opinion has limited probative value because the examiner did not address the effects of the Veteran's required pain medication on her ability to engage in sedentary employment, such as difficulty with concentration.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities render her unemployable.  While the May 2013 and September 2015 VA examiners stated that the Veteran could engage in sedentary employment, the May 2013 examiner's opinion was inconsistent with his prior finding that the Veteran was unable to sit or stand for prolonged periods of time, and the September 2015 examiner did not address the effects of the Veteran's pain medication on her ability to engage in sedentary employment.  Thus, after evaluation of the claims file as a whole, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.  


REMAND

In a June 2015 rating decision, the RO reduced the Veteran's disability evaluation from 30 percent to 10 percent, effective from September 1, 2015, for degenerative joint disease of the right acromioclavicular joint.  The RO also reduced the disability evaluation from 40 percent to 20 percent, effective from September 1, 2015, for degenerative joint disease and disc disease of the lumbar spine.

The Veteran has submitted statements in September 2015 indicating disagreement the reduction.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The AOJ should issue a statement of the case (SOC) addressing the propriety of the rating reductions for degenerative joint disease of the right acromioclavicular joint and degenerative joint disease and disc disease of the lumbar spine.

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless she perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


